Wood, J. Thére is no statutory authority for the proceeding instituted by appellant. He had no legal interest in or lien upon the property attached iby appellee to satisfy his foreign judgment. Sections 391 to 393, and 425 to 429 and 6012, of Kirby’s Digest, giving remedies to parties having an interest in the property itself, do not apply. Appellant by virtue of the assignment to him of a half interest in the foreign judgment had an equitable title and interest therein which would enable him to hold appellee to account in equity as a trustee for half the proceeds in money or property derived from the enforcement of the foreign judgment. Clark v. Moss, 11 Ark. 736; Weir v. Pennington, 11 Ark. 745; Brearly v. Norris, 23 Ark. 169. Certainly, appellant had no cause of action at law against appellee as alleged in appellant’s petition or motion. The lower court was correct in its ruling dismissing same. And it is difficult to see how under the circumstance appellant could get any further relief in equity. Eor the circuit court directed the deed to be made to appellant and appellee jointly, thus giving appellant all he was entitled to in any court. The judgment was right, and it is affirmed.